Citation Nr: 9931960	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for amblyopia, right 
eye, with astigmatism.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the above 
claims.  The Board remanded this case in December 1996 and in 
August 1997 for further development.  


FINDINGS OF FACT

1.  The claim for service connection for amblyopia of the 
right eye with astigmatism is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for service connection for tinnitus is 
plausible, and sufficient evidence for a fair disposition of 
the claim has been obtained.

3.  Tinnitus is not attributable to a disease or injury in 
service.

4.  The claim for service connection for headaches as a 
residual of head trauma is plausible, and sufficient evidence 
for a fair disposition of the claim has been obtained.

5.  A disability manifested by headaches is not attributable 
to a disease or injury in service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for amblyopia of 
the right eye with astigmatism.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is well grounded, and the Department has 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

4.  The claim of entitlement to service connection for 
residuals of a head injury, to include headaches, is well 
grounded, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).

5.  Service connection for residuals of a head injury, to 
include headaches, is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's March 1959 entrance examination noted amblyopia 
of the right eye, following a pre-service operation to 
correct convergence.  Examination of the right eye was 
20/200, uncorrected, in comparison with 20/300 uncorrected 
vision in the left eye, which had been corrected to 20/50.  
Convergence of the right eye was also found.

On a subsequent ophthalmology examination in March 1959, the 
veteran reported a history of strabismus since early life and 
prior surgery for right esotropia.  He now had mild right 
exotropia and searching nystagmus.  A physical profile 
indicated that he had had strabismus since childhood; 
heterotropia; right exotropia, which was mild; and nystagmus 
of the left eye.  He was not to use small arms if this 
required sighting with the right eye.  The vision of the 
right eye was poor and could not be improved with glasses.  
The profile did not preclude familiarization or qualification 
firing.  

In April 1960, records reveal that he was afforded an eye 
examination after his glasses were broken, resulting in a 
diagnosis of myopic astigmia.  An ophthalmologic consultation 
request noted left eye nystagmus; right eye exotropia, with a 
history of muscle operations in childhood, and bilateral 
chorioretinitis not reported in the March 1959 physical 
examination.  The examiner was concerned because of 
observation of a large amount of tearing at the discs.  The 
consultant stated that he agreed with the above diagnoses, 
but believed that the veteran also had incomplete colobomas 
involving the discs and retinae of both eyes.  The nystagmus 
was probably an ocular-type due to poor vision.  Exotropia 
was present, but no further surgery was indicated at this 
time.  

Medical clinic records show that in July 1960, the veteran 
complained of pain in the left ear with ringing in both ears, 
or tinnitus.  Examination disclosed a small area of erythema 
and an early pustule.  The diagnosis was early pustule of the 
left ear, which was to be treated with hot soaks and 
medication.  

A November 1960 entry indicates complaints of being hit with 
a ball six months before, which he believed had caused recent 
headaches for two weeks, as well as blurring of vision at 
night.  He requested a check-up at the Eye Clinic.  
Examination at the Eye Clinic found exotropia of the right 
eye following two muscle operations to correct heterotropia 
in early life.  The right eye was also amblyopic and 
manifested a searching nystagmus.  Both fundi were negative, 
pupils normal, and tension normal.  There was no reason found 
for the alleged visual loss.  A December 1960 note stated 
that a consultant saw nothing of importance in the right eye 
other than incomplete coloboma.

A December 1960 request for a neurology consultation noted a 
history of heterotropia with some residual esotropia, and 
myopia, with a moderate amount of astigmatism.  The only 
positive findings in the eyes was a partial coloboma of the 
optic disc, searching nystagmus in the left eye, and 
amblyopia in the right eye.  The veteran complained that he 
had almost constant headaches.  The Eye Clinic had found no 
ocular reason for headaches or for alleged drop in vision.  
The purpose of the consultation was to rule out any 
neurological basis for possible visual loss of the left eye 
and constant headaches.  The consultant noted, in March 1961, 
that the present corrected visual acuity in the left eye was 
20/40, as opposed to 20/50 on his admission physical 
examination.  He had a faint nystagmus at rest and a hint of 
a gross visual field cut binasally, as well as pain when he 
used his eyes for a prolonged time, but nothing otherwise.  
By examination, there was no change of significance in his 
visual acuity based on the entry physical examination.  The 
above problems were because of the anatomical abnormality of 
the eyes.  The consultant stated that he was unable to find 
any other evidence of abnormality, and suspected that the 
veteran's headaches were due primarily to poor lighting.  He 
questioned as to whether continued TV and movie viewing would 
cause further aggravation or acuity loss.  The veteran was 
referred back to the Eye Clinic with instructions to prevent 
further eyestrain.  

A mental health consultation in January 1961 noted complaints 
of almost constant headaches, reportedly since about 
September 1960 when he was hit in the vicinity of the right 
eye by a softball, an accident in which his eyeglasses were 
shattered.  Following hospitalization for removal of glass 
fragments, he began to have headaches and trouble with his 
vision.  He was unable to watch TV for longer than about one-
half hour or look at movies for longer than about 15-20 
minutes before his head began to ache.  Past personal history 
indicated considerable life-long difficulty with his eyes.  
Mental status examination revealed that most of the veteran's 
concern was whether he was going to be blind.  He was told 
that the ophthalmologist should be the person to talk with 
about his eye difficulty.  No neuropsychiatric disease was 
noted.   

In March 1961, the Eye Clinic requested consultation from the 
ophthalmology clinic at the Philadelphia Naval Hospital for 
the purpose of ruling out any eye pathology that might have 
been overlooked and to attempt to allay the veteran's 
anxiety.  In April 1961, the consultant found, with slit lamp 
examination, scarring of the conjunctiva of the right eye 
from previous surgery.  Fundoscopy examination of the right 
eye showed a typical myopic crescent with degenerative 
changes associated with myopia.  The left eye showed a 
superior crescent and retinal thinning.  Uncorrected vision 
in the right eye was 20/400, and corrected vision was the 
same.  Uncorrected vision in the left eye was 20/200, with 
correction to 20/40-2.  The impression was congenital discs, 
both eyes; amblyopia right eye. 

The veteran reported severe frontal headache and blurry 
vision again in September 1961.  Examination showed no 
evidence of sinus disease on examination or by      x-rays.  
It was noted that he had been seen by neurology, 
ophthalmology, and ear, nose, and throat (ENT) with no causal 
relationship found, although he did have poor vision.  The 
impression was psychoneurosis.  

The veteran's March 1962 separation examination noted 
compound myopic astigmatism, amblyopia, exanopsia, and 
heterotropia of the right eye.  A hearing examination 
revealed 15/15 hearing acuity in both ears by whispered 
voice.  His personnel records, including his DD Form 214, 
indicate that his military occupation specialty was General 
Supply Specialist.  These records clearly indicate that he 
did not have service in Vietnam.  (The Board points out that, 
although he had served in Korea, he had not served in the 
Korean Conflict, which had ended in 1955, well before the 
veteran's entry into service in 1959.)  

An April 1993 neurological examination report by Ralph J. 
Zwolinski, M.D., revealed a reported history of the veteran 
being struck by a softball in service and knocked 
unconscious.  He had had trouble with vision prior to that 
time and was wearing glasses.  After discharge, he had a 
gradual decline in his visual acuity and had not been able to 
work since 1981, due primarily to cataract and glaucoma.  The 
examiner found it unclear as to whether the veteran had had a 
retinal degenerative disease.  He was presently totally 
blind.  Since the injury in 1959, he had had recurrent 
headaches as well as dizziness.  He was injured in an 
automobile accident in the 1970's in which he apparently 
struck his head and was knocked unconscious.  He did not feel 
that there was any significant change in his headaches or 
dizziness at that time or since.  A complete neurologic 
examination was performed, which noted marked abnormalities 
of the iris and the pupil and cornea bilaterally.  He did 
have good range of motion with extraocular muscle function.  
He was totally blind in both eyes.  There were no other focal 
findings on neurologic examination.  The impression was that 
the veteran appeared to have a post-concussion syndrome 
secondary to the blow that he received in 1959, causing 
recurrent headaches as well as dizziness.  The examiner was 
unable to find any connection between his blindness and the 
original accident he had from a neurologic standpoint, but 
would defer any further opinions on this to an 
ophthalmologist.  

An April 1993 examination performed by Halifax Eye Associates 
noted the veteran's reported history of having been struck 
with a softball, with injury from some glass particles from 
his broken glasses.  His vision began to deteriorate around 
1980, and he subsequently underwent cataract extraction with 
no intraocular lens implantation in left eye.  He later 
developed unremitting glaucoma in the left eye, and, a few 
years later, in the right eye as well.  Although treated with 
several different eye drops, he did poorly with near total 
loss of vision in both eyes.  External examination showed, 
inter alia, that the right cornea was extremely shrunken with 
some scarring and deep vascularization.  Diagnoses were 
phthisis bulbi right eye; prephthisis left eye; and history 
of chronic unremitting glaucoma both eyes, which had reacted 
poorly to medical and surgery management.  There was a 
history of cataract extraction without intraocular lens 
implantation.

An April 1993 audiological examination report noted 
complaints of a constant, medium-pitched tinnitus, believed 
to be in both ears and stated to have been present since 
1962.  

An ear examination report, also in April 1993, included the 
veteran's statement that, in the Army, hearing protection was 
provided on the range and he wore it.  He was to be examined 
for hearing loss, which he had first noticed a couple months 
after returning from Vietnam.  He stated that he first 
noticed it in the left ear and that over the years it had 
gradually worsened.  In addition, he complained of tinnitus 
for the last 15-20 years.  After service, he had worked in a 
fabrication plant for about 20 years where he was exposed to 
noise from machinery.  Hearing protection was not required 
until about the time he retired.  Physical examination 
revealed that his ears were normal in appearance.  The 
impression was hearing loss with minimal history of military 
noise exposure.  According to the veteran, however, the onset 
of the hearing loss occurred soon after he returned from 
Vietnam.  The examiner stated that, in view of the minimal 
noise exposure that the veteran had in service, he had a hard 
time attributing the hearing loss to service.  Assuming that 
the hearing loss was sensorineural, he would tend to 
attribute it more to the exposure to industrial noise.  

Letters received in December 1993 from three of the veteran's 
relatives and friends all note that he had been in excellent 
health prior to his enlistment in the military in 1959.  

A VA audiological examination report in January 1997 included 
the veteran's statements that he had been stationed in Korea 
and exposed to significant noise without the use of ear 
protection.  He admitted, however, that post service he had 
worked at jobs where he was exposed to some noise.  He stated 
that he had tinnitus in both ears, which he first noticed in 
1962, right about the time he was getting out of service.  He 
had previously been tested by VA four years ago, with 
documentation of a high frequency hearing loss.  His primary 
complaint was tinnitus, which first began in one ear and 
gradually began to be experienced in both ears.  There was a 
positive history of tinnitus in both ears, presumably due to 
acoustic trauma while in the military, since the onset of the 
tinnitus began while he was still in the service.  The 
audiologist commented that, unfortunately, there is no 
objective test available to prove tinnitus, as documentation 
is based on subjective reports by the patient.  

Pursuant to Board remand, the audiologist provided an 
addendum to the above examination in December 1997.  She 
stated, after thoroughly examining the veteran's claims file 
and medical records, that she found no documented evidence of 
tinnitus reported while the veteran was in military service.  
Testing done on the entrance physical showed hearing well 
within normal limits in both ears, but there was no evidence 
of formalized hearing testing being done at discharge.  She 
stated that she could not reliably determine the etiology of 
the tinnitus and would not venture an opinion as to whether 
the etiology was due to head injury, concussion, or acoustic 
trauma.  

A February 1997 VA neurology examination report noted 
complaints of chronic headaches occurring 2-3 times per 
month, which began after being discharged from the military, 
in addition to tinnitus.  The headaches were characterized as 
sudden in onset, usually located behind the eyes, and 
occasionally emanating from the occiput and radiating to the 
top of the head.  They were not associated with nausea, 
vomiting, or auras and did not appear to be migrainous in 
nature.  The tinnitus was not constant and was not associated 
with feelings of vertigo.  The cranial nerves, upon 
examination, showed loss of vision in both eyes, with normal 
extraocular movements.  The remainder of the cranial nerves 
were intact.  The examiner opined that the headaches did not 
appear to be migrainous in nature or related to a specific 
head injury, but were more consistent with tension-type 
headaches.  There was no indication that these were related 
to any service-related activity.  The tinnitus could be 
secondary to hearing loss.  There is no evidence that 
tinnitus was related to any specific incident while in the 
military.  

A VA eye examination report in February 1997 disclosed that 
the veteran denied that he ever had amblyopia or any visual 
difficulty prior to entering active duty.  He was extremely 
hostile to questions pertaining to his eye history.  He said 
he remembered a baseball (sic) hitting him in the left (sic) 
eye and shattering his glasses while on active duty.  He 
stated that they never got all of the glass out of his eye 
and this was what led to his visual difficulties.  He related 
that he underwent cataract extraction of his left eye 
approximately 1980 or 1981, but did not have intraocular lens 
replacement at that time  Two months after the surgery, he 
developed glaucoma in the left eye, followed by glaucoma in 
the right eye.  He had been on multiple ocular medications 
for his glaucoma for years, but discontinued the medications 
himself because they were too expensive and did not help.  
The examiner commented that the veteran is legally and 
irreversibly blind.  There is no definitive way to correlate 
his military ocular history of right eye amblyopia and 
exotropia to the present blind phthisical status of his right 
eye.  Neither is there any distinctive methodology of 
correlating his military eye history of a softball striking 
his left (sic) eye and shattering his glasses as the etiology 
of his present left eye blindness.  Unsuccessful cataract 
extraction of his left eye, followed by secondary glaucoma of 
both eyes, were the underlying factors leading to his current 
visual status of bilateral blindness.  The absence of any 
ophthalmologic documentation of his visual status following 
his exodus from military status to the present prevents any 
definitive correlation between military service and his 
current disability.  

An addendum to above examination in December 1997, pursuant 
to Board remand, included the information that the examiner 
had reviewed veteran's service medical records.  He commented 
that he found nothing in records to indicate that the 
veteran's visual status of blindness was anything other than 
macular degeneration and secondary glaucoma following 
cataract surgery.  The fact that he had amblyopia upon 
entering service in no way underlies damage, trauma, or other 
sequela that would have affected his ocular disease at the 
present time.  

An audiological examination report in January 1999 noted a 
medical history of noise exposure while serving in the 
military.  Pure tone test results indicated a mild to 
moderately severe sensorineural hearing loss bilaterally.  
Speech reception thresholds were inconsistent with pure tone 
thresholds, and agreement did not improve with reinstruction 
and reevaluation.  Word recognition ability was excellent 
bilaterally (96 percent for both ears).  

A VA hearing examination report in January 1999 disclosed the 
veteran's complaints of tinnitus.  He reported that he had 
served in the capacity of small arms repair during the Korean 
Conflict and that he had been exposed to moderate noise 
exposure associated with his use of equipment and in firing 
small arms.  He denied availability of hearing protection.  
Following service, he said he had been employed as an office 
worker in a factory and had experienced no sustained noise 
exposure associated with this job.  His main complaint now 
was bilateral high-frequency tinnitus.  On further 
questioning, he denied any history of ear infections, ear 
surgery, or exposure to known ototoxins.  Physical 
examination found normal-appearing external auditory canals 
and tympanic membranes bilaterally, with no evidence of 
effusion in either the left or right middle ear space.  
Auricles and mastoid regions were completely normal 
bilaterally.  The physician pointed out that, during a recent 
audiological test, the audiologist noted that the veteran was 
reinstructed, but failed to resolve certain differences in 
testing.  Reasons for the inconsistency were considered to be 
either malingering or poor attention.  The physician 
commented that, since the discrepancy between the averages 
and the speech reception thresholds was not clear, the 
veteran may well have been exaggerating the severity of his 
loss.  

A January 1999 VA neurological examination report noted a 
reported medical history of the veteran's being struck in the 
head with a softball while sitting in the bleachers.  His 
glasses had been shattered and he had been blinded 
bilaterally as a result.  The veteran said that the blindness 
came on gradually secondary to scar tissue building up from 
the small glass fragments.  He also complained of bilateral 
hearing loss and tinnitus which he attributed to long hours 
around heavy machinery noises.  He said he had chronic 
headaches, approximately one to two per day for several days 
and then several days without any.  He had not been found to 
have any neurological deficit associated with these 
headaches.  The examiner opined that there was no way to 
prove or disprove that the veteran's headaches were related 
to the time of the softball injury.  


II.  Legal Analysis

A.  Amblyopia of the Right Eye with Astigmatism

The veteran contends, essentially, that his present blindness 
of the right eye was caused by aggravation of pre-existing 
conditions of amblyopia and astigmatism during military 
service, specifically by an injury to his right eye.  He 
maintains that in 1960 he was hit in the vicinity of the 
right eye by a softball, causing his eyeglasses to be 
shattered and glass fragments to become embedded in his eye.  
Since all of the fragments could not be removed, his eyesight 
gradually deteriorated, finally resulting in blindness.  

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Early service medical records in March 1959 reveal that upon 
entrance into service the veteran had been found to have 
amblyopia of the right eye and a mild right exotropia.  
Amblyopia is the "impairment of vision without detectable 
organic lesion of the eye."  Dorland's Illustrated Medical 
Dictionary, 27th Edition, W.B. Saunders Company, Harcourt 
Brace Jovanovich, Inc., 56 (1988).  Exotropia is "strabismus 
in which there is permanent deviation of the visual axis of 
one eye away from that of the other, resulting in diplopia."  
Id., at 596.  Diplopia is "the perception of two images of a 
single object, also called double vision."  Id., at 479.  

Less than a year after entering service, an ophthalmologic 
consultant noted bilateral chorioretinitis and incomplete 
colobomas.  Chorioretinitis is defined as "inflammation of 
the choroid and retina."  Id., at 328.  A coloboma is "an 
absence or defect of some ocular tissue, usually resulting 
from malclosure of the fetal intraocular fissure, or 
sometimes from trauma or disease.  Colobomatous anomalies 
range from a small pit in the optic disk to extensive defects 
in the iris, ciliary body, choroid, retina, and optic disk."  
Id., at 359.  These were considered as part of the pre-
existing eye disorder, which had resulted in poor vision of 
the right eye, which could not be corrected.  

Several neurology and ophthalmology consultations during 
service found no aggravation of visual acuity of the right 
eye during service.  The December 1960 neurology consultation 
found no significant change in visual acuity from the entry 
physical examination.  The visual acuity disability of which 
the veteran complained was deemed to have been caused by the 
anatomical abnormality of his eyes.  The March 1961 
ophthalmology consultation from the Philadelphia Naval 
Hospital noted scarring of the conjunctiva of the right eye 
from previous surgery, as well as degenerative changes 
associated with myopia.  Although upon entrance into service 
the veteran's visual acuity in the right eye was 20/200 
uncorrected, the Philadelphia Naval Hospital Ophthalmology 
Clinic found visual acuity of the right eye as 20/400 
uncorrected and 20/400 with correction, a worsening of the 
myopic condition.  There is no evidence, however, that this 
was anything other than the gradual progression of refractive 
error.  Congenital or developmental defects, refractive error 
of the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).   

As to the first prong of the well-grounded criteria, it is 
acknowledged without dispute that the veteran does have a 
most serious present visual disability.  The Board also 
recognizes that the veteran, upon entrance into service, had 
a pre-existing right eye disability.  There is no evidence, 
however, that his right eye amblyopia with astigmatism, as 
distinct from refractive error, had worsened during service.  
The veteran has contended that his right eye blindness is 
attributable to being hit in the head with a softball, which 
broke his glasses and got glass in his eye.  There is 
evidence in the service medical records that the veteran's 
eyeglasses were broken in April 1960, and he reported some 
time later that he had been hit in the head by a softball.  
However, there is no showing that the broken glasses resulted 
in any glass in the veteran's eye.  Contrary to his assertion 
that he was hospitalized for glass removal, service medical 
records are silent as to any glass in his eye, or any need to 
remove glass, although follow up to check his eyes and to get 
him new glasses was of record.  No medical professional has 
opined that the injury resulted in additional or superimposed 
disability of the right eye.  Therefore, the veteran has not 
succeeded in showing aggravation of a pre-existing condition 
during service.  He thus fails to meet the second prong of 
the criteria for a well-grounded claim for service 
connection, evidence of inservice aggravation of the 
disorder.  

The nexus element is also lacking.  A statement by a private 
physician, Dr. Zwolinski, in April 1993, noted that he was 
unable to find any connection between the veteran's present 
blindness and the accident in service, but would defer to any 
opinions by an ophthalmologist.  The Halifax Eye Associates 
examiner noted a history of cataract extraction without 
intraocular lens implantation and unremitting glaucoma, but 
did not provide an opinion.  The February 1997 VA examiner 
stated that there was no definitive way to correlate the 
right eye amblyopia and esotropia or the softball injury to 
the present blindness of the right eye.  Rather, the 
veteran's glaucoma was the underlying factor leading to his 
blindness.  In his Addendum, he reiterated this opinion 
essentially.  He found no indication that the veteran's 
bilateral blindness was anything other than macular 
degeneration and secondary glaucoma following cataract 
surgery.  

Without evidence of aggravation of a pre-existing right eye 
condition in service and without evidence of a nexus between 
an injury to the right eye in service and the veteran's 
current condition of blindness, the Board is unable to find 
this claim well grounded.  Accordingly, the claim must be 
denied.  

B.  Tinnitus

The veteran has a diagnosis of tinnitus.  There is also 
medical evidence attributing this condition to noise exposure 
in military service, and this claim is well grounded.  Once a 
well-grounded claim has been presented, there is a duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107.  
In this case, the Department has obtained the veteran's 
service medical records and examined the veteran.  There is 
no indication of additional relevant medical evidence related 
to this claim, and the Department has satisfied the duty to 
assist.

While evidence is generally presumed credible when evaluating 
whether a plausible claim has been presented, it's 
credibility and weight must be assessed when the claim is 
evaluated on the merits.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 
(1993); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The veteran's service medical records show only one complaint 
of tinnitus, and that was in association with a reported 
earache apparently caused by a pustule in the left ear in 
July 1960.  This condition was treated, and there are no 
recurrences noted in the service medical records and no 
further complaints of ringing in his ears.  The veteran is a 
peacetime veteran with no combat exposure to acoustic trauma.  
He had never been deployed to Vietnam and he had not served 
in the Korean Conflict.  His military occupation specialty 
was General Supply Specialist.  Although he could possibly 
have been exposed to acoustic trauma in qualifying for 
weapons firing, he reported on at least one occasion that 
hearing protection was provided and that he wore it.  The 
audiologist who examined the veteran in January 1997 and 
associated his reported tinnitus with acoustic trauma in 
service subsequently reviewed the veteran's service medical 
records and found no evidence to support incurrence of 
tinnitus in service.  She noted that her assessment 
previously had been based entirely on the reported history of 
the veteran.  While there is one instance of reported 
tinnitus in service, that instance was not associated with 
noise trauma or with head injury or concussion, but with an 
earache.  There were no further complaints in service, and no 
further mention of tinnitus until more than 30 years after 
service, at which time the veteran reported that he had 
experienced tinnitus for the past 15 or 20 years.  

The Board finds that the evidence is convincing that the 
veteran exaggerates his symptomatology in the inconsistent 
results noted on his hearing evaluations, and he has provided 
reports of noise exposure in service that are inconsistent 
with his occupational specialty and his own report of having 
available noise protection.  The veteran also has extensive 
post-service noise exposure, working in a manufacturing 
environment.

The preponderance of the credible evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.

C.  Residuals of a Head Injury, to Include Headaches

The veteran has reported being hit in the head with a 
softball in service; he complains of headaches now; and Dr. 
Zwolinski opined in April 1993 that the veteran's headaches 
were post-concussion, relating them to an injury in 1959.  
This is sufficient to state a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  The Board is also satisfied 
that all relevant and available facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  

The veteran claims that his headaches were caused by being 
struck in the head with a softball during service in May or 
June of 1960.  He alleges that he did not have headaches 
before the injury, but that it was only after the injury that 
he developed headaches.  

As noted in service medical records, the veteran was seen 
several times for headaches, although no examiner during 
service was able to determine an etiology for the symptom.  
The December 1960 neurology examiner was unable to find a 
change in visual acuity or any other evidence of abnormality 
and suspected that the headaches might be due to eyestrain 
from poor lighting.  Mental health professionals, on the 
other hand, opined in January 1961 and September 1961 that 
the veteran's headaches were caused by stress, as he was 
worried about his eyesight and afraid of going blind.  No 
medical professional attributed the veteran's headaches to 
trauma from the softball injury.  

In reviewing the evidence, the Board notes that the veteran 
apparently had headaches in service and currently still 
complains of what has been diagnosed as tension headaches.  
What must next be determined is whether competent medical 
evidence has demonstrated a nexus between the headaches 
during service and the current headaches nearly forty years 
later.  

Following service, in April 1993, Dr. Zwolinski, noting the 
veteran's complaints of recurrent headaches, opined that he 
appeared to have a post-concussion syndrome secondary to the 
head injury in 1959, which had caused the headaches and also 
dizziness.  On the other hand, the February 1997 VA neurology 
report noted that the veteran currently claimed to have 
headaches occurring several times a month, which were noted 
to be consistent with tension headaches, rather than migraine 
headaches.  That examiner stated that he could find no 
indication that such headaches were related to any service-
related activity.  The January 1999 VA examiner, unable to 
find any neurological deficit associated with the headaches, 
concluded that there was no way to prove or disprove that the 
veteran's headaches were related the softball injury in 
service. 

Despite the veteran's contentions, the evidence shows that 
none of the military physicians attributed the veteran's 
headaches to the softball injury.  Although Dr. Zwolinski 
provided an impression of post-concussion syndrome secondary 
to the softball injury, there is no indication that he formed 
his opinion on a basis separate from the veteran's recitation 
of his claimed medical history and service background.  
Further, there is no evidence that he reviewed the veteran's 
service medical records which would have assisted him in 
forming an opinion as to service connection based on grounds 
independent from the veteran's claims.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  The veteran's service medical 
records show that he first complaints of headaches occurred 
some six or more months after the incident in April 1960 in 
which the glasses were broken, and no examiner in service 
attributed the headaches to that incident.  Accordingly, the 
Board finds the impression of post-concussion syndrome less 
persuasive than the medical history reflected in the service 
medical records.

Evidence against the veteran's claim include the two latest 
VA neurology reports.  Although the 1997 examiner did not 
state whether or not he had reviewed the claims file, he 
appears to have based his opinion on the fact that he had 
found no neurological deficit which might have been caused by 
trauma.  Considering the purely subjective nature of the 
headaches and the type of headaches, which he believed were 
caused by tension, his opinion possesses validity and 
credibility.  The 1999 neurologist did state that he reviewed 
the claims file.  Although his comment is inconclusive, he 
also found no neurological deficit and did not attribute the 
current headaches to any event in service.  

The Board has considered the applicability of the reasonable 
doubt doctrine, but finds no approximate balance of positive 
and negative evidence with respect to this issue which would 
allow the application of that doctrine.  See 38 U.S.C.A. 
§ 5107(b).  The preponderance of the evidence is against the 
claim of entitlement to service connection for headaches as 
residual of head injury.



ORDER

Service connection for amblyopia of the right eye with 
astigmatism is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a head injury, to include 
headaches, is denied.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals



 

